Exhibit 10.2 MERCEDES-BENZ AUTO RECEIVABLES TRUST 2009-1, as Issuer, DCFS USALLC as Administrator, DAIMLER RETAIL RECEIVABLES LLC, as Depositor, and U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee ADMINISTRATION AGREEMENT Dated as of 1, 2009 TABLE OF CONTENTS Page Section 1.01. Capitalized Terms; Interpretive Provisions 2 Section 1.02. Duties of the Administrator. 2 Section 1.03. Records 8 Section 1.04. Compensation 8 Section 1.05. Additional Information to be Furnished to the Issuer 8 Section 1.06. Independence of the Administrator 8 Section 1.07. No Joint Venture 8 Section 1.08. Other Activities of Administrator 8 Section 1.09. Term of Agreement; Resignation and Removal of Administrator 9 Section 1.10. Action Upon Termination, Resignation or Removal 10 Section 1.11. Notices 10 Section 1.12. Amendments 10 Section 1.13. Successors and Assigns 11 Section 1.14. Governing Law 11 Section 1.15. Table of Contents and Headings 12 Section 1.16. Counterparts 12 Section 1.17. Severability 12 Section 1.18. Limitation of Liability of Owner Trustee and Indenture Trustee. 12 Section 1.19. Third Party Beneficiary 12 Section 1.20. Successor Servicer and Administrator 12 Section 1.21. Nonpetition Covenants. 13 EXHIBITS ExhibitA - Form of Power of Attorney A-1 i This ADMINISTRATION AGREEMENT, dated as of 1, 2009 (as amended, restated, supplemented or otherwise modified from time to time, this “Agreement”), is among MERCEDES-BENZ AUTO RECEIVABLES TRUST 2009-1, as issuer (the “Issuer”), DCFS USALLC (“DCFS USA”), as administrator (the “Administrator”), DAIMLER RETAIL RECEIVABLES LLC (“Daimler Retail Receivables”), as depositor (the “Depositor”), and U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as trustee (the “Indenture Trustee”). WHEREAS, the Issuer was created pursuant to an amended and restated trust agreement, dated as of 1, 2009 (the “Trust Agreement”), between the Depositor and Wilmington Trust Company, as trustee (the “Owner Trustee”); WHEREAS, the Issuer is issuing % ClassA-1 Asset Backed Notes, % ClassA-2 Asset Backed Notes, % ClassA-3 Asset Backed Notes, % ClassA-4 Asset Backed Notes and % ClassB Asset Backed Notes (collectively, the “Notes”) pursuant to an indenture, dated as of the date hereof (the “Indenture”), between the Issuer and the Indenture Trustee; WHEREAS, in connection with the issuance of the Notes and of certain beneficial ownership interests in the Issuer, certain documents have been executed, including (i)the Indenture, (ii)a sale and servicing agreement, dated as of the date hereof (the “Sale and Servicing Agreement”), among the Issuer, the Depositor, DCFS USA, as seller (the “Seller”), and DCFS USA, as servicer (in such capacity, the “Servicer”)[,] [and] (iii)a receivables purchase agreement, dated as of the date hereof (the “Receivables Purchase Agreement”), between the Seller and the Depositor [and (iv) a ISDA master agreement, dated June , 2009, between the Issuer and DCFS USA, as swap counterparty (the “Swap Counterparty”), including the schedule thereto, the credit support annex thereto and three confirmations relating to the Issuer’s Class A-2b Notes, Class A-3b Notes and Class A-4b Notes, respectively (collectively, the “Swap Agreement”) ]; WHEREAS, pursuant to the Trust Agreement, the Sale and Servicing Agreement and the Indenture, the Issuer and the Owner Trustee are required to perform certain duties in connection with the (i)Notes and the collateral therefor pledged pursuant to the Indenture (the “Collateral”) and (ii)beneficial ownership interests in the Issuer; WHEREAS, the Issuer and the Owner Trustee desire to have the Administrator perform certain of the duties of the Issuer and the Owner Trustee referred to in the preceding clause and to provide such additional services consistent with the terms of this Agreement and the other Issuer Basic Documents as the Issuer and the Owner Trustee may from time to time request; and WHEREAS, the Administrator has the capacity to provide the services required hereby and is willing to perform such services for the Issuer and the Owner Trustee on the terms set forth herein. NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, and of other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: Section 1.01.Capitalized Terms; Interpretive Provisions.Capitalized terms used herein that are not otherwise defined shall have the meanings ascribed thereto in Appendix A to the Sale and Servicing Agreement, which Appendix is hereby incorporated into and made a part of this Agreement.AppendixA also contains rules as to usage applicable to this Agreement. Section 1.02.Duties of the Administrator. (a)The Administrator agrees to perform all its duties as Administrator and, except as specifically excluded herein, agrees to perform all the duties of the Issuer and the Owner Trustee under the Issuer Basic Documents.In addition, the Administrator shall consult with the Owner Trustee regarding the duties of the Issuer or the Owner Trustee under the Issuer Basic Documents.The Administrator shall monitor the performance of the Issuer and shall advise the Owner Trustee when action is necessary to comply with the respective duties of the Issuer and the Owner Trustee under the Issuer Basic Documents.The Administrator shall prepare for execution by the Issuer, or shall cause the preparation by other appropriate persons of, all such documents, reports, notices, filings, instruments, certificates and opinions that it shall be the duty of the Issuer or the Owner Trustee to prepare, file or deliver pursuant to the Issuer Basic Documents.In furtherance of the foregoing, the Administrator shall take (or, in the case of the immediately preceding sentence, cause to be taken) all appropriate action that the Issuer or the Owner Trustee is required to take pursuant to the Indenture including, without limitation, such of the foregoing as are required with respect to the following matters under the Indenture (references are to Sections of the Indenture): (i)the notification of Noteholders of the final principal payment on the Notes (Section2.08(e)); (ii)the preparation, obtaining or filing of the instruments, opinions and certificates and other documents required for the release of Collateral (Section2.13); (iii)the duty to cause newly appointed Paying Agents, if any, to deliver to the Indenture Trustee the instrument specified in the Indenture regarding funds held in trust (Section3.03); (iv)the direction to the Indenture Trustee to deposit monies with Paying Agents, if any, other than the Indenture Trustee (Section3.03); (v)the obtaining and preservation of the Issuer’s qualifications to do business in each jurisdiction where such qualification is or shall be necessary to protect the validity and enforceability of the Indenture, the Notes, the Collateral and each other instrument or agreement included in the Trust Estate, including all licenses required under the (A)Maryland Vehicle Sales Finance Act and (B)Pennsylvania Motor Vehicle Sales Finance Act (Section3.04); (vi)the preparation of all supplements and amendments to the Indenture and all financing statements, continuation statements, instruments of further assurance and other instruments and the taking of such other action as are necessary or advisable to protect the Trust Estate (Section3.05); 2 (vii)the delivery of the Opinion of Counsel on the Closing Date and the annual delivery of Opinions of Counsel as to the Trust Estate, and the annual delivery of the Officer’s Certificate and certain other statements as to compliance with the Indenture (Sections3.06 and 3.09); (viii)the identification to the Indenture Trustee in an Officer’s Certificate of a Person with whom the Issuer has contracted to perform its duties under the Indenture (Section3.07(b)); (ix)the preparation and delivery of written notice to the Indenture Trustee and the Rating Agencies of each Servicer Termination Event and, if such Servicer Termination Event arises from the failure of the Servicer to perform any of its duties or obligations under the Sale and Servicing Agreement with respect to the Receivables, the taking of all reasonable steps available to remedy such failure (Section3.07(d)); (x)the preparation and obtaining of documents and instruments required for the conveyance or transfer by the Issuer of its properties or assets (Section3.10(b)); (xi)the duty to cause the Servicer to comply with the Sale and Servicing Agreement (Section3.12); (xii)the delivery of written notice to the Indenture Trustee and each Rating Agency of each Event of Default under the Indenture and each default by the Servicer, the Seller or the Depositor under the Sale and Servicing Agreement or by the Seller or the Depositor under the Receivables Purchase Agreement (Section3.17); (xiii)the monitoring of the Issuer’s obligations as to the satisfaction and discharge of the Indenture and the preparation of an Officer’s Certificate and the obtaining of the Opinion of Counsel and the Independent Certificate relating thereto (Section4.01); (xiv)the compliance with Section5.04 of the Indenture with respect to the sale of the Trust Estate if an Event of Default shall have occurred and be continuing (Section5.04); (xv)the preparation and delivery of notice to Noteholders of the removal of the Indenture Trustee and the appointment of a successor Indenture Trustee (Section6.08); (xvi)the preparation of any written instruments required to confirm more fully the authority of any co-trustee or separate trustee and any written instruments necessary in connection with the resignation or removal of the Indenture Trustee or any co-trustee or separate trustee (Sections6.08 and 6.10); (xvii)the furnishing of the Indenture Trustee with the names and addresses of Noteholders during any period when the Indenture Trustee is not the Note Registrar (Section7.01); 3 (xviii)the preparation and, after execution by the Issuer, the filing with the Commission, any applicable state agencies and the Indenture Trustee of documents required to be filed on a periodic basis with, and summaries thereof as may be required by rules and regulations prescribed by, the Commission and any applicable state agencies and the transmission of such summaries, as necessary, to the Noteholders (Section7.03); (xix)the opening of one or more accounts in the Indenture Trustee’s name, established with the Indenture Trustee and the taking of all other actions necessary with respect to investment and reinvestment of funds in such accounts (Sections 8.02 and 8.03); (xx)the preparation of an Issuer Request and Officer’s Certificate and the obtaining of an Opinion of Counsel and Independent Certificates, if necessary, for the release of the Trust Estate (Sections 8.04 and 8.05); (xxi)the preparation of Issuer Requests, the obtaining of Opinions of Counsel and the certification to the Indenture Trustee with respect to the execution of supplemental indentures and the mailing to the Noteholders and the Rating
